O’Gorman, J.
The plaintiff sued the defendants to recover the sum oi $999.96, as and for salary alleged by him to have been earned for his services as interpreter to the court of general sessions of the peace of the city and county of Hew York between May 1, 1889, and Hovember 1, 1889. The defendants, denying certain allegations of the complaint, further allege that the plaintiff had not been appointed in compliance with certain rules established for the regulation of the civil service of the state of Hew York. To this part of the defendants’ answer the plaintiff demurred on the ground that the defense therein contained was insufficient on the face thereof. This demurrer was sustained at special term, and the defendants appealed.
The right to appoint an interpreter to the general sessions of the peace in the city of Hew York is vested in the recorder, city judge, and judge in the court of general sessions. Consolidation Act of the City of Hew York, §§ 1529, 1531.1 These appointments are not governed by the civil service laws. I have not been able to ascertain the reasoning on which any contrary opinion has been founded. The appointment being thus made under authority of law, and the services having been rendered for the officers of the city making the appointment, the city is bound to pay the compensation that has been fixed by the consolidation act. Section 1531.
The order sustaining the demurrer is affirmed, with costs.

 Laws N. Y. 1882, c. 410.